Citation Nr: 0914698	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.  

2.  Entitlement to service connection for a back condition.  

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for gastroesophageal reflux 
disease (GERD), has been received.


REPRESENTATION

Veteran represented by:  Marine Corps League


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The RO previously denied service connection for GERD by 
October 2001 rating decision that became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  In its present adjudication, the RO denied 
entitlement to service connection for GERD, as sufficient new 
and material evidence to reopen the claim had not been 
received.  Indeed, a previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  The Board's discussion is to be found below.

In connection with this appeal, it is noted that the Veteran 
requested and was scheduled for a personal hearing before the 
undersigned Veterans Law Judge at the RO in February 2009.  
Although he was notified of the time and date of the hearing 
by mail sent to his last known address, the Veteran failed to 
appear for that hearing and neither furnished an explanation 
for his failure to report nor requested a postponement or 
another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2008), 
when an appellant fails to report for a scheduled hearing and 
has not requested a postponement, the case will be processed 
as though the request for a hearing was withdrawn.  


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from a bilateral 
knee disability.

2.  A back condition is not shown to be related to the 
Veteran's active duty service.

3.  By October 2001 rating decision, the RO denied the 
veteran's claim of service connection for GERD; although he 
was sent notice of the RO's decision that month, the Veteran 
did not file a timely appeal regarding that decision.

4.  The evidence associated with the claims file subsequent 
to the October 2001 rating decision does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A bilateral knee condition was not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A back condition was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The October 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence to reopen the claim of service 
connection for GERD has not been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in June 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in December 2005 and June 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA medical examination was provided 
regarding the claims of service connection for a bilateral 
knee condition and for a back condition.  No such 
examinations were necessary, however, as the evidence fails 
to demonstrate the presence of the claimed disabilities.  
Id.; 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA clinical records, and private medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during a hearing before a Veterans Law 
Judge; he failed to report for his scheduled hearing.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes).

Bilateral knee condition

The Veteran's knees are not mentioned in the service 
treatment records.  On medical evaluation in August 1969, the 
extremities were adjudged as "grossly negative."  None of 
the more recent evidence of record reflects a disability of 
the knees.

A necessary, if not sufficient, condition for the granting of 
service connection is the presence of a current disability.  
See, e.g., Gilpin, supra.  There is no indication of a 
present disability of the knees.  As such, service connection 
for a bilateral knee condition cannot be granted.  Id.; 
38 C.F.R. § 3.303.

The Veteran apparently believes that he suffers from a 
bilateral knee condition that is related to service.  
Presumably, indeed, he would not have filed this claim had he 
not held such opinions.  The Board, however, cannot credit 
the Veteran's assertions as to the presence or etiology of an 
alleged bilateral knee condition, as he is not shown to 
possess any sort of medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Back condition

On separation medical examination, no back condition was 
noted.  The service treatment records, indeed, contain no 
reference to a back condition or to any injury of the back.

The record contains an undated report of J. Democko, a 
chiropractor.  A reading of the report reflects that the 
Veteran was 42 when it was composed.  As the Veteran was born 
in February 1929, the report was written in 1971 or early 
1972.  On examination, the Veteran presented with complaints 
of low back pain, left ankle pain, right knee pain, right 
buttock pain, right leg pain, and right hip pain.  The 
Veteran stated that these injuries occurred 10 years prior 
when a heavy object fell on his left ankle.  The Veteran 
asserted that he sustained a low back injury during this 
incident.  The Board notes that the service treatment records 
reflect that the Veteran suffered a foot injury after a heavy 
object fell on his right foot.  The chiropractor diagnosed 
lumbar segmental dysfunction and opined that the ankle injury 
sustained 10 years prior changed the Veteran's posture 
leading to the Veteran's current low back pain.

There is no other evidence of record suggesting the presence 
of a back condition.  

Initially, the Board observes that service connection cannot 
be granted for pain alone without a showing of an underlying 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In any event, even if the 
Veteran had suffered a low back injury in 1961, 10 years 
before his 1971 visit to the chiropractor, service connection 
for any residuals of that injury would not be warranted 
because the injury would have occurred many years after 
separation from service.  As the evidence stands, however, 
the record reflects no currently diagnosed back condition 
other than pain, which is not considered a disability.  See 
Id.  Service connection is precluded when a present 
disability is not shown to exist.  38 C.F.R. § 3.303; Gilpin, 
supra.  As such, service connection for a back condition must 
be denied.  Id.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

New and Material Evidence 

In an October 2001 rating decision, the RO denied the 
Veteran's claim of service connection for GERD on the basis 
that February and August 2001 VA medical opinions indicated 
that the Veteran's GERD was unrelated to service.  The 
Veteran was provided notice of the decision and of his 
appellate rights in October 2001.  He did not file a notice 
of disagreement, and the October 2001 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 
(2008) (detailing the procedures and time limitations for 
appealing RO determinations to the Board and the finality of 
RO rating decisions that are not timely filed).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented. 38 U.S.C.A. § 5108.  
Because the October 2001 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 2001 rating 
decision consisted of the service treatment records 
indicating the presence of gastrointestinal complaints and 
treatment; a private July 1959 medical examination report 
indicating complaints of upper abdominal pain, epigastric 
distress, burning, and indigestion and an impression of a 
possible duodenal ulcer; VA medical treatment records dated 
in the 1990's showing diagnoses of GERD; a February 2001 VA 
medical examination report showing a diagnosis of GERD; and 
an August 2001 addendum to the February 2001 VA examination 
report essentially indicating that the origins of the 
Veteran's current GERD could not be determined.

Evidence received subsequent to the October 2001 rating 
decision consists of December 2006 and September 2008 
statements of the Veteran intimating a relationship between 
GERD and service.

The Board has reviewed the evidence since the October 2001 
rating decision and has determined that the it is "new" in 
that it was not of record at the time of the October 2001 
rating decision.  The aforementioned evidence, however, is 
not "material" because it is not probative of the issue at 
hand, which is whether the Veteran's GERD is related to his 
period of active duty service.  In this regard, the Board 
notes that the Veteran's own assertions regarding a 
relationship between GERD and service do not constitute 
competent evidence, and cannot serve to bolster his claim.  
See Espiritu, supra.  Thus, the Board finds that the newly 
added evidence does not relate to unestablished facts 
necessary to substantiate the Veteran's claim of service 
connection for GERD, and does not present the reasonable 
possibility of substantiating his claim.  38 C.F.R. § 
3.156(a).  

Accordingly, the Veteran's claim of service connection for 
GERD is not reopened and remained denied.


ORDER

Service connection for a bilateral knee condition is denied.

Service connection for a back condition is denied.  

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for GERD is denied.



______________________________________________ 
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


